Citation Nr: 1220207	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  10-09 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for chronic fatigue syndrome.

2.  Entitlement to service connection for chronic fatigue syndrome.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1993 to December 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision of the RO that, in pertinent part, had found new and material evidence to reopen a claim for service connection for chronic fatigue syndrome, but then denied the claim on the merits.  The Veteran timely appealed. 

The Board is required to make its own determination as to reopening a claim for service connection.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In December 2011, the Veteran testified during a hearing before the undersigned at the RO.  During the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In February 2007, the RO denied the Veteran's claim for service connection for chronic fatigue syndrome.  The Veteran did not appeal within one year of being notified.  

2.  Evidence associated with the claims file since the February 2007 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for chronic fatigue syndrome; and raises a reasonable possibility of substantiating the claim.  

3.  Resolving all doubt in the Veteran's favor, chronic fatigue syndrome had its onset in service. 


CONCLUSIONS OF LAW

1.  The evidence received since the RO's February 2007 denial is new and material; and the claim for service connection for chronic fatigue syndrome is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  Chronic fatigue syndrome was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

In view of the Board's favorable decision in this appeal for reopening the claim for service connection, further discussion regarding the VCAA is unnecessary at this time.  

Petition to Reopen Claim for Service Connection

The RO originally denied service connection for chronic fatigue syndrome in February 2007 on the basis that there was no treatment for chronic fatigue syndrome or for any respiratory condition in active service.

The evidence of record at the time of the last denial of the claim in February 2007 included the Veteran's service treatment records and VA outpatient records.

The service treatment records documented the Veteran's exposure to ionizing radiation in performance of his assigned duties as a nuclear reactor operator on a submarine; and showed treatment for acute bronchitis in January 1996, and for bronchial asthma in January 1998.  VA outpatient records, dated in November 2006, revealed problems with chronic fatigue and memory loss.

Based on this evidence, the RO concluded in February 2007 that there was no evidence of in-service chronic fatigue. 

The present claim was initiated by the Veteran in February 2008.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since February 2007 includes private treatment records from A. Martin Lerner, M.D., diagnosing the Veteran in March 2008 with life-altering fatigue as outlined over ten years, and noting in April 2008 that the Veteran had been ill since 1996 and 1997; a private examination report, dated in June 2008, noting the acute onset of chronic fatigue syndrome in 1996 while serving on a submarine as a reactor operator; VA outpatient treatment records, including July 2008 progress notes that reflect a long history of chronic fatigue syndrome-like symptoms; an October 2008 VA examination report, diagnosing chronic fatigue syndrome by history; internet articles submitted in March 2009, describing depleted uranium as a waste byproduct of nuclear reactors and its effects on the body as including chronic fatigue; a letter submitted in April 2009, describing the Veteran's naval work as a nuclear reactor operator; a medical opinion from Glenn W. Kastz, M.D., indicating that the Veteran's chronic fatigue syndrome had its onset in the late 1990's towards the end of the Veteran's active service; a November 2009 VA examination report, opining that the Veteran's chronic fatigue syndrome was less likely as not caused by treatment or complaints in active service; journal abstracts regarding chronic fatigue syndrome, submitted in November 2011; and a December 2011 hearing transcript.

In this case, the Veteran testified that symptoms of memory loss and brain fog kept him from doing a good job in active service as a reactor operator; and that his symptoms were treated as the flu at that time.  The Veteran also testified that his symptoms worsened, and that he now received continuing treatment.

Much of this evidence is new; it was not previously of record and is not cumulative. 

The newly submitted evidence is also relevant, and includes testimony from the Veteran of continuing chronic fatigue; and Dr. Kastz's opinion provides a plausible link between the Veteran's current chronic fatigue syndrome and his active service.  Such evidence raises a reasonable possibility of substantiating the claim for service connection.

Hence, the Veteran's application to reopen the claim for service connection for chronic fatigue syndrome must be granted. 38 U.S.C.A. § 5108.

Claim for Service Connection 

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  As the Board is granting the benefit sought (service connection for chronic fatigue syndrome), the Board finds that the Veteran would not be prejudiced by its review of the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2011).  

The Veteran contends that his chronic fatigue syndrome had its onset in active service.  He testified that he experienced bronchial symptoms initially in active service during the winter of 1997, which lasted for most of the continuing year.  He also experienced head fog, memory problems, and fatigue.  He later was diagnosed with chronic fatigue syndrome.  The Veteran testified that he continues to experience the same symptoms that he experienced in active service.  He is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

The Veteran's service treatment records show that he was treated for acute bronchitis in January 1996 and for bronchial asthma in January 1998.  Records also reflect that the Veteran was exposed to ionizing radiation during active service as a nuclear reactor operator, obtaining an accumulated doze (total lifetime) of radiation exposure of .319 rem. The Board finds the Veteran's lay testimony, as corroborated by his service treatment records, to be credible for purposes of establishing an incident in service.  

The post-service records show a long history of chronic fatigue syndrome-like symptoms.  In fact, the Veteran's treating physician, Dr. Lerner, indicated that the Veteran became ill in 1996 or 1997, and that he had never been the same since.  Additional symptoms reported in April 2008 include intermittent lightheadedness, fatigue, various muscle aches and pains, and some joint pains.  Here, a continuity of symptomatology of chronic fatigue syndrome, both during service and post-service, has been demonstrated.

The report of an October 2008 VA examination reflects generalized fatigue lasting weeks at a time, with four incapacitating episodes during the past year; and indicates that the Veteran had stopped working in 2005, secondary to chronic fatigue syndrome.

During a November 2009 VA examination, the Veteran reported having about six episodes of bronchitis over one year during active service.  He also reported having cognitive problems, including short-term memory and concentration problems, but did not seek medical attention for memory problems in active service.  The Veteran reported seeing a physician in 2000 for all his problems, and was told there was nothing wrong with him.  The Veteran's symptoms reportedly became worse over time.  By 2003 or 2004, he could no longer handle courses in school and dropped out.  He could no longer surf, which he had done for approximately 8 hours or more.  The Veteran reported being diagnosed in 2008 with chronic fatigue syndrome, and that his current symptoms include complaints of "zero energy."

Examination in November 2009 revealed that at least 6 of the 10 chronic fatigue syndrome diagnostic criteria have been met; and that the criterion of new onset of debilitating fatigue severe enough to reduce or impair average daily activity below 50 percent of pre-illness activity level, for a period of 6 months has been met.

Following examination, the November 2009 examiner opined that the Veteran's chronic fatigue syndrome was less likely as not (less than 50/50 probability) caused by or a result of treatments or complaints in active service.  In support of the opinion, the examiner reasoned that the Veteran had several episodes of bronchitis and sinusitis in active service, but there were no complaints of "sudden onset of fatigue" with those episodes; and that respiratory infections alone do not meet the criteria for chronic fatigue syndrome.  The examiner opined that the Veteran's chronic fatigue syndrome appears to have started around 2004 or 2005.  Because chronic fatigue syndrome usually presents as sudden onset of fatigue, it was less likely that it occurred while the Veteran was in active service.
       
When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board finds the November 2009 examiner's opinion to be persuasive in finding no objective evidence of "sudden onset of fatigue" during active service, which was the usual presentation of chronic fatigue syndrome.  However, since then, the Veteran submitted journal abstracts of articles published by the Centers for Disease Control and Prevention, which indicate that chronic fatigue syndrome appears to resolve into two main sub-types-namely, sudden onset and gradual onset.  See www.cdc.gov/cfs/publications/studies_of_causes/cfs97.html.  Of note, the abstract summary speculates that "gradual onset [chronic fatigue syndrome] may be triggered by factors such as physical environment or stress."  Id.

In Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), the Federal Circuit Court indicated that, where lay evidence provided is competent and credible, the absence of contemporaneous medical documentation during service or since, such as in treatment records, does not preclude further evaluation as to the etiology of the claimed disorder.  And the Veteran, even as a layman, is competent to proclaim that he had cognitive problems and fatigue during active service.  Here, the Veteran is competent to report what occurred in service because his statements regard his first-hand knowledge of a factual matter.  He also reported cognitive problems and fatigue both during and after active service, which eventually required that he quit school and stop working.  This is further corroborated by an October 2008 VA examination report and by both Dr. Lerner's and Dr. Kastz's medical opinions.

The Board finds the Veteran's lay statements concerning cognitive problems and fatigue are not only competent, but also are credible, to show that he has continued to suffer from cognitive problems and fatigue post-service.  His lay statements, therefore, have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Moreover, service treatment records also reflect that the Veteran was exposed to ionizing radiation.  Dr. Lerner's comment that the Veteran retired from active service because of illness, after six years of naval service working and actually operating a nuclear reactor on a submarine, also is consistent with service treatment records and with the abstract summary that acknowledges a gradual onset-and, one possibly triggered by physical environment or stress.  In this case, the Veteran reported being ill since 1996 and 1997, which was prior to his separation from active service.  Resolving all doubt in the Veteran's favor, the Board finds that chronic fatigue syndrome had its onset in active service.  See 38 C.F.R. § 3.102 (2011).  

(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence has been submitted to reopen the claim for service connection for chronic fatigue syndrome.
 
Service connection for chronic fatigue syndrome is granted.



____________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


